   21-30107-hcm Doc#22 Filed 03/25/21 Entered 03/25/21 18:01:11 Ltr/Declaration E-Filing
                                     Due Pg 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                   El Paso Division

                                                                      Bankruptcy Case
                                                                                      21−30107−hcm
                                                                                 No.:
                                                                         Chapter No.: 11
                                                                               Judge: H. Christopher Mott
IN RE: PDG Prestige, Inc. , Debtor(s)



              NOTICE OF PAST DUE DEADLINE FOR FILING OF DOCUMENT
The original signed Declaration for Electronic Filing has not been electronically filed into CM/ECF for the filing of:


Create − Declaration for Electronic Filing Due To Court On: −Declaration for Electronic Filing due by 3/18/2021
(Hardage, Bridget) (related document(s): 15 Amended Verification of Matrix filed by Jeff Carruth for Debtor PDG
Prestige, Inc..)



Please electronically file the original Declaration for Electronic Filing immediately. If the Declaration for
Electronic Filing is not filed by April 8, 2021, as to any original petition, matrix, statement and schedules, this case
will be dismissed by the court and that, as to any amended petition, statement, schedule or matrix, the amendment(s)
will be stricken by the Court.




Dated: 3/25/21
                                                                Barry D. Knight
                                                                Clerk, U. S. Bankruptcy Court




                                                                                                  [Declaration Due Letter] [LtrDclrdu]
